977 F.2d 572
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald Gregory GIBSON, Petitioner-Appellant,v.Ellis B. WRIGHT, Warden;  Attorney General of theCommonwealth of Virginia, Respondents-Appellees.
No. 91-6584.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 30, 1992Decided:  October 21, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.
Donald Gregory Gibson, Appellant Pro Se.
Robert H. Anderson, III, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
E.D.Va.
DISMISSED.
Before WIDENER, HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Donald Gregory Gibson seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C.s 2254 (1988).*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Gibson v. Wright, No. CA-89-1355-AM (E.D. Va.  Mar. 21, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We note that Gibson's appeal was timely due to his reliance on the district court's order stating that the appeal period was sixty days when it was actually thirty days.   See Thompson v. INS, 375 U.S. 384 (1964) (per curiam);   Harris Truck Lines v. Cherry Meat Packers, 371 U.S. 215 (1962) (per curiam)